Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toshikatsu Imaizumi on 02 December 2021.
The application has been amended as follows: 
In claim 1, line 14, delete “in” and replace with --during all periods of---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the prior art does not teach the claimed electrostatic motor including, inter alia, “the first sets and second sets of fixed electrodes selectively energized according to drive pulses to rotate the rotor by electrostatic force…wherein the average number of sets of fixed electrodes simultaneously energized in one cycle of the drive pulses out of the first sets and second sets of fixed electrodes is equal to the average of the numbers of first sets and second sets of fixed electrodes, and one set of electrodes out of the first sets of fixed electrodes and one set always energized simultaneously during all periods of one cycle.”
This distinguishes over Suzuki wherein sets of first and second electrodes (e.g., A & B, or B & C, etc.; Fig.4b) are not always energized simultaneously during all periods of one cycle.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832